Exhibit 99.2 INSTRUCTIONS FOR USE OF PHARMACYCLICS, INC. SUBSCRIPTION CERTIFICATE CONSULT GEORGESON, YOUR BANK OR YOUR BROKER AS TO ANY QUESTIONS The following instructions relate to a rights offering (the “Rights Offering”) by Pharmacyclics, Inc., a Delaware corporation (the “Company”), to the holders of its common stock, par value $0.0001 per share (“Common Stock”), as described in the Company’s prospectus dated [], 2009 (the “Prospectus”).Holders of record of Common Stock at the close of business on [], 2009 (the “Record Date”) will receive at no charge non-transferable subscription rights (each, a “Subscription Right”) to purchase up to an aggregate of [] shares of Common Stock at a subscription price of $[] per share (the “Subscription Price”), for up to an aggregate purchase price of $24 million in cash and/or securities as described below.Each stockholder will receive one Subscription Right for each share of Common Stock owned on the Record Date and each Subscription Right will entitle its holder to purchase [] shares of Common Stock at the Subscription Price (the “Basic Subscription Right”).The Company will not issue fractional shares, but rather will round up or down the aggregate number of shares the holder is entitled to receive to the nearest whole number. Subject to the allocation described below, each Subscription Right also grants the holder an oversubscription right (the “Oversubscription Right”) to purchase additional shares of our Common Stock that are not purchased by other rights holders pursuant to their Basic Subscription Rights.You are entitled to exercise your Oversubscription Right only if you exercise your Basic Subscription Rights in full.If you wish to exercise your Oversubscription Right, you should indicate the number of additional shares that you would like to purchase in the space provided on your Subscription Certificate.When you send in your Subscription Certificate, you must also send the full purchase price in cash and/or securities as described below for the number of additional shares that you have requested to purchase (in addition to the payment in cash and/or securities as described below due for shares purchased through your Basic Subscription Right).If the number of shares remaining after the exercise of all Basic Subscription Rights is not sufficient to satisfy all requests for shares pursuant to Oversubscription Rights, you will be allocated additional shares (subject to elimination of fractional shares) in the proportion which the number of shares you purchased through the Basic Subscription Right bears to the total number of shares that all oversubscribing stockholders purchased through the Basic Subscription Right.However, if your pro-rata allocation exceeds the number of shares you requested on your Subscription Certificate, then you will receive only the number of shares that you requested, and the remaining shares from your pro-rata allocation will be divided among other rights holders exercising their Oversubscription Rights. THE SUBSCRIPTION RIGHTS WILL EXPIRE AND WILL HAVE NO VALUE AT 5:00P.M., NEW YORK CITY TIME, ON [] [], 2009, SUBJECT TO EXTENSION OR EARLIER TERMINATION (THE “EXPIRATION DATE”). The number of Subscription Rights to which you are entitled is printed on page1 of your Subscription Certificate.You should indicate your wishes with regard to the exercise of your Subscription Rights by completing the appropriate sections of your Subscription Certificate and returning the Subscription Certificate to Computershare Inc., the subscription agent (the “Subscription Agent”) in the envelope provided. THE SUBSCRIPTION AGENT MUST RECEIVE YOUR COMPLETED SUBSCRIPTION CERTIFICATE OR YOUR NOTICE OF GUARANTEED DELIVERY ON OR BEFORE THE EXPIRATION DATE. IN ADDITION, THE SUBSCRIPTION AGENT MUST RECEIVE PAYMENT OF THE SUBSCRIPTION PRICE, INCLUDING FINAL CLEARANCE OF ANY CHECKS, FOR ALL SUBSCRIPTION RIGHTS EXERCISED ON OR BEFORE THE EXPIRATION DATE. (1) Subscription Rights.To exercise Subscription Rights, properly complete and execute your Subscription Certificate and send it, together with payment in full of the Subscription Price for each share of Common Stock subscribed for pursuant to the Basic Subscription Rights and the Oversubscription Rights, to the Subscription Agent.Delivery of the Subscription Certificate must be made by mail or by overnight delivery.All payments must be made in full in (a) United States dollars by (i)uncertified check drawn against a U.S. bank payable to “Computershare Trust Company, N.A. (acting as Subscription Agent for Pharmacyclics)”, (ii) bank draft (cashier’s check) drawn against a U.S. bank payable to “Computershare Trust Company, N.A. (acting as Subscription Agent for Pharmacyclics)” or (iii)U.S. postal money order payable to Computershare Trust Company, N.A. (acting as Subscription Agent for Pharmacyclics),” or (b) the delivery of an equivalent amount of principal and unpaid interest of indebtedness owed by the Company to you.The Subscription Price will be deemed to have been received by the Subscription Agent under the conditions described in the paragraph below entitled “Acceptance of Payments.” (a) Nominee Holders.Banks, brokers, trusts, depositaries or other nominee holders of the Subscription Rights who exercise the Subscription Rights on behalf of beneficial owners of Subscription Rights will be required to certify to the Subscription Agent and the Company, on a Nominee Holder Certification Form, as to the aggregate number of Subscription Rights that have been exercised, and the number of shares of Common Stock requested through the Oversubscription Right, by each beneficial owner of Subscription Rights on whose behalf the nominee holder is acting. (b) Acceptance of Payments.Payments will be deemed to have been received by the Subscription Agent only upon (a) clearance of any uncertified check deposited by the Subscription Agent; (b) receipt by the Subscription Agent of any certified bank check draft drawn against a U.S. bank; (c) receipt by the Subscription Agent of any postal, telegraphic or express money order or (d) original evidence of indebtedness owed by the Company to you.DO NOT SEND SUBSCRIPTION CERTIFICATES OR PAYMENTS TO THE COMPANY.Except as described under “The Rights Offering—Guaranteed Delivery Procedures” in the Prospectus, your subscription will not be considered received until the Subscription Agent has received delivery of a properly completed and duly executed Subscription Certificate and payment of the full subscription amount. (c) Procedures for Guaranteed Delivery of a Subscription Certificate.The Subscription Agent will grant you three business days after the Expiration Date to deliver the Subscription Certificate if you follow the following instructions for providing the Subscription Agent notice of guaranteed delivery, causing a written guarantee of delivery substantially in the form available from the Subscription Agent (the “Notice of Guaranteed Delivery”).On or prior to the Expiration Date, the Subscription Agent must receive payment in full for all shares of Common Stock subscribed for through the exercise of the subscription privilege, together with a properly completed and duly executed Notice of Guaranteed Delivery either by mail, telegram or facsimile transmission, that specifies the name of the holder of the Subscription Rights and the number of shares of Common Stock subscribed for.If applicable, it must state separately the number of shares of Common Stock subscribed for through the exercise of the basic and Oversubscription privileges and a member firm of a registered national securities exchange, a member of the National Association of Securities Dealers, Inc., or a commercial bank or trust company having an office or correspondent in the United States must guarantee that the properly completed and executed Subscription Certificate for all shares of Common Stock subscribed for will be delivered to the Subscription Agent within three business days after the Expiration Date. The Subscription Agent will then conditionally accept the exercise of the Subscription Rights and will withhold the certificates for shares of Common Stock until it receives the properly completed and duly executed Subscription Certificate within that time period. In the case of holders of Subscription Rights that are held of record through the Depository Trust Company, or DTC, those Subscription Rights may be exercised by instructing DTC to transfer Subscription Rights from that holder's DTC account to the Subscription Agent's DTC account, together with payment of the full Subscription Price.The Notice of Guaranteed Delivery must be guaranteed by a commercial bank, trust company or credit union having an office, branch or agency in the United States or by a member of a Stock Transfer Association approved medallion program such as STAMP, SEMP or MSP. Notices of Guaranteed Delivery and payments should be mailed or delivered to the Subscription Agent.Additional copies of the Notice of Guaranteed Delivery may be obtained upon request from the Information Agent at the address, email or by calling the telephone numbers below. (d) Contacting the Subscription Agent and Information Agent.The addresses of the Subscription Agent are as follows: By mail: By overnight courier: Computershare c/o Voluntary Corporate Actions - Pharmacyclics Rights Offering Suite V P.O. Box 43011 Providence, RI 02941-3011 Computershare c/o Voluntary Corporate Actions - Pharmacyclics Rights Offering 250 Royall Street Suite V Canton, MA 02021 The address, telephone numbers and email of the Information Agent for inquiries, information or requests for additional documentation are as follows: Georgeson Inc. 199 Water Street New York, New York Calling Toll-free: 800-279-5722 Call Collect: [] Email: [] (e) Partial Exercises; Effect of Over- and Underpayments.If you do not indicate the number of Subscription Rights being exercised, or do not forward full payment of the total Subscription Price payment for the number of Subscription Rights that you indicate are being exercised, then you will be deemed to have exercised your Subscription Rights with respect to the maximum number of Subscription Rights that may be exercised with the aggregate Subscription Price payment you delivered to the Subscription Agent.If the payment exceeds the amount necessary for the full exercise of your Subscription Rights the Company otherwise does not apply your full Subscription Price payment to your purchase of Common Stock, the Company or the Subscription Agent will return the excess amount to you by mail, without interest or deduction, in the form in which made or if made in a combination of cash and indebtedness, in the form indicated, or if not indicated, Company indebtedness will be applied first, followed by cash, as soon as practicable after the Expiration Date of the Rights Offering. If you exercise less than all of the Subscription Rights evidenced by your Subscription Certificate, the Subscription Agent will issue to you a new Subscription Certificate evidencing the unexercised Subscription Rights upon your request.However, if you choose to have a new Subscription Certificate sent to you, you may not receive any such new Subscription Certificate in sufficient time to permit exercise of the Subscription Rights evidenced thereby. (f) Sale or Transfer of Rights.The Subscription Rights are non-transferable and, therefore, may not be assigned, gifted, purchased, sold or otherwise transferred to anyone else, except to affiliates of the recipient and except by operation of law.If the rights are transferred as permitted, evidence satisfactory to us that the transfer was proper must be received by the Subscription Agent by mail or by overnight courier prior to the Expiration Date at the address specified in these instructions. (g) Delivery of Stock Certificates.The following deliveries and payments will be made to the address shown on the face of your Subscription Certificate, unless you provide instructions to the contrary in your Subscription Certificate. (h) Basic Subscription Rights.As soon as practicable after the Expiration Date and the valid exercise of Subscription Rights, the Subscription Agent will mail to each exercising Subscription Rights holder certificates representing shares of Common Stock purchased pursuant to the Basic Subscription Rights. (i) Oversubscription Rights.As soon as practicable after the Expiration Date and after all prorations and adjustments contemplated by the terms of the Rights Offering have been effected, the Subscription Agent will mail to each Subscription Rights holder who validly exercises the Oversubscription Subscription Certificates representing the number of shares of Common Stock, if any, allocated to such Subscription Rights holder pursuant to the Oversubscription Rights. (j) Excess Payments.As soon as practicable after the Expiration Date and after all prorations and adjustments contemplated by the terms of the Rights Offering have been effected, the Subscription Agent will mail to each Subscription Rights holder any excess amount, without interest or deduction, in the form in which made or if made in a combination of cash and indebtedness, in the form indicated, or if not indicated, Company indebtedness will be applied first, followed by cash, received in payment of the Subscription Price. (2) Execution. (a) Execution by Registered Holder.The signature on the Subscription Certificate must correspond with the name of the registered holder exactly as it appears on the face of the Subscription Certificate without any alteration or change whatsoever.Persons who sign the Subscription Certificate in a representative or other fiduciary capacity must indicate their capacity when signing and, unless waived by the Subscription Agent in its sole and absolute discretion, must present to the Subscription Agent satisfactory evidence of their authority so to act. (b) Execution by Person Other than Registered Holder.If the Subscription Certificate is executed by a person other than the holder named on the face of the Subscription Certificate, proper evidence of authority of the person executing the Subscription Certificate must accompany the same unless the Subscription Agent, in its discretion, dispenses with proof of authority. (c) Signature Guarantees.Your signature must be guaranteed by an eligible guarantor institution if you specify special issuance or delivery instructions. (3) Method of Delivery.The risk of delivery of all documents and payments is on you or your nominee, not the Company or the Subscription Agent.Because uncertified personal checks may take seven or more business days to clear, you are strongly urged to pay or arrange for payment by means of certified or cashier's check or money order to avoid missing the opportunity to exercise your Subscription Rights should you decide to do so. (4) Special Provisions Relating to the Delivery of Subscription Rights through DTC Participants.Banks, trust companies, securities dealers and brokers that hold shares of our Common Stock on the Record Date as nominee for more than one beneficial owner may, upon proper showing to the Subscription Agent, exercise their subscription privilege on the same basis as if the beneficial owners were record holders on the Record Date through DTC.Such holders may exercise these rights through DTC’s PSOP Function on the “agents subscription over PTS” procedure and instructing DTC to charge their applicable DTC account for the subscription payment for the new shares and deliver such amount to the Subscription Agent.DTC must receive the subscription instructions and payment for the new shares by the Expiration Date. (5) Substitute Form W-9. Each Subscription Rights holder who elects to exercise Subscription Rights should provide the Subscription Agent with a correct Taxpayer Identification Number (TIN) on Substitute Form W-9.See “Important Tax Information—Guidelines for Certification of Taxpayer Identification Number of Substitute Form W-9.”Failure to provide the information on the form may subject such holder to a $50.00 penalty for each such failure and to 28% federal income tax withholding with respect to dividends that may be paid by the Company on shares of Common Stock purchased upon the exercise of Subscription Rights (for those holders exercising Subscription Rights).Foreign Persons may be required to provide an appropriate Form W-8 rather than Form W-9 and may be subject to withholding at a rate of up to 30%. IMPORTANT TAX INFORMATION TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230, YOU ARE HEREBY NOTIFIED THAT: (A) ANY FEDERAL TAX ADVICE CONTAINED HEREIN IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED BY ANY TAXPAYER FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED UNDER THE INTERNAL REVENUE CODE; (B) THE ADVICE IS WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE TRANSACTION OR THE MATTERS ADDRESSED HEREIN; AND (C) THE TAXPAYER SHOULD SEEK ADVICE BASED ON THE TAXPAYER’S PARTICULAR CIRCUMSTANCE FROM AN INDEPENDENT TAX ADVISOR. This tax information is provided in connection with the Pharmacyclics, Inc. (the “Company”) prospectus, dated
